Motion [No. 2447] by State Funding Corporation; the plaintiff in Action No. 1 and the defendant in Action No. 2, and by the Investors Collateral C:orp. and Veterans Funding Corp., defendants in Action No. 2, to dismiss the appeal as to them on the ground that the notice of appeal, although filed, was not served upon them; and on the further ground that the appeal relates to portions of an order in which they are not involved. Motion denied. [See Motion No. 2448, decided herewith.] Motion by the defendant-respondent Max Kaufman to dismiss the appeal for lack of prosecution denied. Cross motion [No. 2448] by appellant Jacob Neuman, pursuant to statute (CPLR 5520), to extend his time to serve a copy of the notice of appeal upon each of the three movants in Motion No. 2447, granted (see 8 Carmody-Wait, New York Practice, p. 599). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.